September 27, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
BLU SHIELDS CONSTRUCTION, LLC AND ARNOLD SHIELDS, Appellants

NO. 14-16-00647-CV                           V.
                        ROSSE MARY PEAVY, Appellee

                      ________________________________
       Today the Court heard appellee’s motion to dismiss the appeal from the
order signed by the court below on August 15, 2016. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Blu Shields Construction, LLC and Arnold Shields.

      We further order this decision certified below for observance.